Citation Nr: 0518032	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
1997 for the award of 40 percent disability rating for 
service-connected lumbar paravertebral myositis with 
dorsolumbar scoliosis.

2.  Entitlement to an effective date earlier than May 19, 
1997 for the award of 30 percent disability rating for 
service-connected traumatic dislocation, right hip, with 
asceptic necrosis, status post surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had service in the U.S. Army Reserve to include a 
period of duty in April 1983 when the veteran was involved in 
a motor vehicle accident.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted increased disability 
ratings for the veteran's service-connected lumbar 
paravertebral myositis with dorsolumbar scoliosis (low back 
disorder) and traumatic dislocation, right hip, with aseptic 
necrosis, status post surgery (right hip disability).  A 
Notice of Disagreement was received in February 2003 in which 
the veteran disagreed with the effective date assigned for 
the increased disability ratings.  A Statement of the Case 
was issued in July 2003.  A timely appeal was received in 
August 2003.  

The Board notes that the issue of entitlement to an increased 
disability rating in excess of 10 percent for service-
connected low back disorder was remanded by the Board to the 
RO for additional development in November 1996.  The RO 
granted the veteran an increased disability rating to 40 
percent for his low back disorder in the June 2002 rating 
decision.  The veteran did not disagree with that 
determination, but rather only disagreed with the effective 
date established by the RO.  The Board finds, therefore, that 
the issue of entitlement to an increased disability rating 
for service-connected low back disorder is not currently 
before the Board.

The issue of entitlement to an effective date earlier than 
May 19, 1997 for the award of 30 percent for service-
connected right hip disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran filed a claim for an increased disability 
rating for his service-connected low back disorder on August 
16, 1991.

2.  April 4, 1992 is the earliest date that it is factually 
ascertainable that the veteran's service-connected low back 
disorder had worsened in severity.


CONCLUSION OF LAW

An effective date of April 9, 1992 is warranted for the 40 
percent evaluation of the veteran's service-connected low 
back disorder.  38 U.S.C.A. §§ 5102, 5103, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  The effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  The question to be 
answered, therefore, is what is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred.   

The veteran filed his claim for an increase disability rating 
for his service-connected low back disability on August 16, 
1991.  The veteran was awarded an increase in the June 2002 
rating decision.  The RO, however, established the effective 
date for the increased disability rating as May 19, 1997, the 
date of a VA spine examination, rather than the date of 
claim.  The veteran contends that the effective date should 
be in either in 1991 or 1992.  

In considering the date that the increase in the veteran' 
service-connected low back disorder is factually 
ascertainable, the Board has considered the rating criteria 
under all applicable diagnostic codes, not just the 
diagnostic code the RO used to evaluate this disability.  The 
Board finds it appropriate to consider Diagnostic Code 5293 
in determining that April 9, 1992 is the date it is factually 
ascertainable that the veteran's low back disorder increased 
in severity.

Employment and medical treatment records are in the file from 
April 1990 through April 1997.  On March 31, 1992, the 
veteran underwent a magnetic resonance imaging (MRI) test on 
his lumbosacral spine.  The MRI revealed that the veteran had 
a posterior bulging disc at the L5 to S1 level.  In an April 
9,1992 VA treatment note, the veteran referred that his low 
back pain had increased since August 1991, that he had only 
intermittent problems with his low back prior to then, but 
that it had worsened since.  Physical examination revealed 
that he walked favoring the right leg and had a positive 
straight leg raise at 45 degrees, but he had a negative 
straight leg raise on the left and negative Lasegue test 
bilaterally.  Testing of the reflexes showed minimal 
asymmetry of ankle jerks bilaterally.  The results of the MRI 
were noted as bulging disc of L5-S1.  The assessment was that 
the veteran has a bulging lumbar disc that could give him his 
back pain.  

The Board finds that the April 9, 1992 VA treatment note is 
the first indication that the veteran's low back disorder had 
worsened, i.e., that he now has a posterior bulging disc at 
the L5-S1 level that is contributing to his low back pain.  
The medical treatment records prior to April 9, 1992 show 
that the veteran had reinjured his back at work on August 5, 
1991, and he was treated throughout the remainder of 1991 for 
complaints of low back pain.  The assessment of his injury, 
however, was of a T8-T9 ligamentous strain.  There was no 
indication whether this condition was merely a flare-up of 
the veteran's service-connected low back disorder or whether 
it was a permanent worsening of his low back condition.  It 
was not until April 9, 1992 that the treatment records show 
that the veteran's low back disorder had permanently worsened 
due to the bulging disc at the L5-S1 level, and that there 
was an opinion that this was a contributing cause of the 
veteran's low back pain.

For the above reasons, the Board finds that April 9, 1992 is 
the date that it is factually ascertainable that the 
veteran's service-connected low back disorder had worsened in 
severity.  The Board, therefore, grants the veteran an 
earlier effective date of April 9, 1992.  In rendering this 
decision, the Board has considered all available evidence and 
has resolved all reasonable doubt in favor of the veteran.


ORDER

Entitlement to an effective date of April 9, 1992 for the 
award of 40 percent for service-connected low back disorder 
is granted.


REMAND

The record reflects that in the June 2002 rating decision, 
the RO granted an increased disability rating to 30 percent 
for the veteran's service-connected right hip disability 
although the veteran had not filed a formal claim for an 
increased rating.  Instead, relying on 38 C.F.R. §§ 3.155 and 
3.157, the RO found that the May 1997 VA examination 
constituted an informal claim for an increased rating and 
granted an increase from 20 percent to 30 percent under 
Diagnostic Code 5255.  The RO assigned May 19, 1997 as the 
effective date of the increased rating.  This date is the 
date of the VA examination and was determined to be the date 
of the claim for an increase.  38 C.F.R. § 3.157.  

In February 2003, the veteran filed a Notice of Disagreement 
as to the June 2002 rating decision.  In it, he expressed his 
disagreement with the assignment of May 19, 1997 as the 
effective date and contended that it should have been 
earlier.  The RO issued a Statement of the Case in July 2003, 
and a timely substantive appeal was received in August 2003.  

In October 2003, the RO sent a letter to the veteran 
purporting to set forth the VCAA notice requirements.  The 
Board finds this letter, however, to be inadequate to comply 
with the VCAA.  Although the RO listed the issue as an 
earlier effective date, the letter fails to notify the 
veteran of the laws and regulations related to effective 
dates.  Rather this letter sets forth, under the section 
"What the Evidence Must Show," the evidence necessary to 
support a claim for service connection.

Before the Board can adjudicate the veteran's claim for an 
earlier effective date for the award of 30 percent for his 
service-connected right hip disability, the veteran must be 
provided with VCAA content-compliant notice of the laws and 
regulations pertaining to the establishment of entitlement to 
an earlier effective date.

In addition, the RO must advise the veteran of the rating 
criteria upon which it granted the veteran an increased 
disability rating.  Both the June 2002 rating decision and 
the July 2003 Statement of the Case failed to advise the 
veteran of the laws and regulations pertaining to increased 
ratings and of the rating criteria considered in awarding the 
increase.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with VCAA-
compliant notice of the information and evidence 
necessary to substantiate his claim for entitlement 
to an earlier effective date for the award of 30 
percent disability rating for his service-connected 
right hip disability.  The notice should include 
the instruction that he should submit to VA copies 
of any evidence relevant to this claim that he has 
in his possession that he has not already 
submitted.  See 38 C.F.R. § 3.159(b).  The veteran 
should be provided an appropriate time frame in 
which to respond to the notice and provide any 
additional evidence.

2.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, the RO should readjudicate the 
claim.  If such action does not resolve the claim, 
a supplemental statement of the case (SSOC) should 
be issued to the veteran and his representative.  
The SSOC should advise the veteran of the laws and 
regulations pertaining to claims for an increased 
rating and all rating criteria considered by the RO 
in awarding the 30 percent increased rating for his 
right hip disability.  An appropriate period of 
time should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


